Gest, J.,
We concur with the Auditing Judge in his disposition of this case, and, as the questions raised by the exceptions have been frequently discussed and decided by the Supreme Court, we do not consider it necessary to elaborate what has been said in the adjudication, but will only refer to Snyder’s Estate, 25 Dist. R. 207, where a very similar will was construed by this court.
The exceptions are dismissed.
[The appeal of William L. Gruhler to the Superior Court was afterwards discontinued.]